            Case 2:18-cr-00891-DMG Document 2 Filed 12/10/18 Page 1 of 1 Page ID #:34




                                           UNITED STATES DISTRICT COURT
                                                                                          ~;_
                                      CENTRAL DISTRICT OF CALIFORNIA                      ,w~   ;.

                                                                 CASE NUMBER:
UNITED STATES OF AMERICA
                   V.
                                                    PLAINTIFF           M3      ~ ~_ 3Zy ~
  ~obi~ ~'~M~~~~                                                          REPORT COMMENCING CRIMINAL
                                                                                           ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest:       /~f7~Zo /8'         !x!.30                       ❑ AM ~ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:       ~ Yes      ~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):         ~ Yes             ❑ No

4. Charges under which defendant has been booked:




5. Offense charged is a:       ~f Felony      ❑Minor Offense            ❑Petty Offense           ❑Other Misdemeanor

6. Interpreter Required:       ~ No    ❑Yes         Language:

7• Year of Birth:       ~ q7

8. Defendant has retained counsel:          ~ No
   0 Yes         Name:                                                    Phone Number:


9• Name of Pretrial Services Officer notified:      j~f,,~

10. Remarks (if any):


11. Name:       ~a~~;..~ C~G,,~~                             (please print)

12. Office Phone Number:         3fo ~ ~l~7- ~S~~                             13. Agency:       ~=,,~ ~

14. Signature- -    _          ~
                               ~~`                                            15• Date:      2 ~0 2~~~5


CR-64 (05/18)                               REPORT COMMENCING CRIMINAL ACTION
